Application by defendants to the Hon. James D. Hopkins, an Associate Justice of this court, for (1) a certificate pursuant to statute (Code Grim. Pro., § 520), granting them permission to appeal further to the Court of Appeals, and (2) a certificate of reasonable doubt and admission to bail (Code Grim. Pro., §§ 528, 555). By order dated April 13, 1970 this court affirmed two judgments of the Supreme Court, Kings County, both rendered May 13, 1968, one as to defendant Vega and one as to defendant Fontanez. Application granted by Mr. Justice Hopkins. A certificate is herewith made granting defendants permission to appeal further to the Court of Appeals and certifying that questions of law are involved which ought to be reviewed by the Court of Appeals. A further certificate is herewith made certifying that in the opinion of Hon. James D. Hopkins there is reasonable doubt whether the judgments should stand. The defendants shall be admitted to bail in the amount of $7,500 each. Hopkins, Acting P. J., Latham, Kleinfeld, Brennan and Benjamin, JJ., concur.